ORDER
PER CURIAM
Michael Miller was found guilty by a jury in the circuit court of the City of St. Louis of murder in the first degree and armed criminal action. Miller appeals, asserting five points of error: (1) that the trial court abused its discretion by denying Miller’s motion to exclude Miesha Collier’s testimony because the State’s late endorsement of Collier violated Rule 25.03(A)(1),1 surprised the defense, and resulted in fundamental unfairness; (2) that the trial court abused its discretion by prohibiting Miller’s cross-examination of Collier regarding an interrogation method the police used while interviewing Collier; (3) that the trial court erred by overruling Miller’s motion for judgment of acquittal because the evidence was insufficient to prove that Miller deliberated before killing Prince Patton (“Victim”); (4) that the trial court plainly erred in connection with its reading of certain instructions to the jury; and (5) that the trial court abused its discretion by overruling Miller’s motion to suppress the evidence obtained from the warrantless seizure of his vehicle. Finding no error of law, we affirm.
An extended opinion would have no precedential value. The parties have been *171furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.

. All references to rules are to Missouri Supreme Court Rules (2016) unless otherwise indicated.